At the outset, I should like to extend my sincere
congratulations to you, Sir, on your election to the
presidency of the forty-ninth session of the General
Assembly, and to the newly elected members of the
Bureau. Your outstanding personal and professional
qualities are, I am sure, a guarantee of the success of our
work.
I also take this occasion to pay a tribute to your
predecessor on the podium, Mr. Samuel Insanally, who,
often in difficult circumstances, fulfilled his mandate
expertly and efficiently. For instance, the opportunity he
gave us freely to express our opinions and ideas on
several important problems of our time, such as that of
development, was a significant initiative that will certainly
5


have a positive impact on all our further thinking and work
on these questions.
I turn now to our Secretary-General, Mr. Boutros
Boutros-Ghali, to thank him warmly for his efforts in
undertaking the very complex and sensitive missions
entrusted to him by the General Assembly and the Security
Council over the past months. Given that, in many
respects, the state of the world continues to deteriorate,
these efforts have been all the more worthy. While some
conflicts were born or rekindled, others - often long-
standing, but no less virulent - have become worse or have
expanded. Brutality and violence, sometimes interethnic,
have all too often exploded, and no real means have existed
or been available to redress their effects or the harm they
have caused.
While we have been heartened by certain encouraging
developments in South Africa - which we welcome back to
democratic life - or in the Middle East, many potential
conflicts remain and others have already erupted or are
about to do so. Entire peoples are still under the yoke of
dictatorship. The suffering and barbarity entailed are all the
more vicious and painful because the methods of repression
have kept pace with scientific and technical advances. The
crimes of the highest civilization go hand in hand with the
crimes of the highest barbarity. More than ever before,
women, children, the elderly and the weakest and most
vulnerable are threatened and victimized. When peace
collapses - and the more fragile it is the more violent is its
collapse - war quickly becomes total, and civilian
populations, especially the poorest, are rarely spared.
The international community, pained and
overwhelmed, can only resort, in desperation, to
humanitarian assistance. Bosnia and Herzegovina and
Rwanda are the most striking examples of this. Most often,
this humanitarian assistance comes in response to tragic
situations and complex political circumstances that make it
difficult to deliver and, despite all the haste and the efforts
made, render its benefits uncertain.
Bearing in mind the decisions taken by the Security
Council in the case of Bosnia and Herzegovina with a view
to protecting the civilian populations, and inspired by the
courageous and generous initiative recently undertaken by
France in Rwanda with the support of Africa and the
United Nations, should not the international community
adopt a convention-based instrument that would meet this
challenge? For such challenges could face it again in the
future.
Through such an instrument, States parties would
undertake in advance to authorize in case of a conflict the
establishment of protection and security areas reserved for
defenceless children, women and the elderly. The
boundaries of these zones would, of course, need to be
clearly established, with the agreement of the State or
States concerned. Special access routes to such areas -
neutralized airports, roads and railroads - would be
provided for in this treaty in order to ensure the delivery
of humanitarian assistance. The protection and
functioning of these areas would have to be guaranteed by
unarmed agents, preferably volunteers, under the auspices
and responsibility of the United Nations, and they would
wear white helmets or have some other distinctive
insignia, as has already been suggested.
The Fourth Geneva Convention relative to the
Protection of Civilian Persons in Time of War, of 12
August 1949 - which envisaged cordons sanitaires and
security zones, without however making them mandatory
- could serve as a model to a great extent when we
consider this matter. Does not protection for the most
vulnerable sectors of the non-combatant population -
children, women and the elderly - deserve true
international commitment? It would be particularly
significant and symbolic if, on the occasion of its fiftieth
anniversary, after considering a desirability study drafted
by the Secretary-General, our Organization equipped itself
with such an instrument, open for signature by all States,
providing for the establishment of humanitarian zones in
time of conflict.
In this way, the High Commissioner for Refugees,
the United Nations Children’s Fund and international
charitable institutions such as the International Committee
of the Red Cross or certain non-governmental
organizations recognized for their humanitarian activities
would be in a better position rapidly to provide
protection, relief and assistance to the civilian populations
afflicted by destructive conflicts and deprived of their
most fundamental rights.
While it is more important than ever for our
Organization to secure for itself effective means of
protecting innocent civilian populations, we must none the
less not neglect future generations. By depleting the
natural resources of our Earth and damaging our
environment, often out of simple negligence, we are
jeopardizing the future and the happiness of our children.
The Principality of Monaco is fully aware of this and is
striving to assist to the extent within its power in
6


protecting the environment as well as in combating
pollution in the oceans and seas.
By virtue of its maritime traditions, Monaco has
primarily throughout its history stressed the protection of
the resources of the marine environment. A large number
of initiatives have been taken in this respect on the local,
regional and even international levels. The Principality is
always ready to step up its efforts and to strengthen
international cooperation in these areas.
Indeed, in this respect a cooperative undertaking with
the United Nations has existed since 1961. Pursuant to an
agreement concluded between the International Atomic
Energy Agency and the Government of Monaco, an
international marine radioactivity laboratory has been
operating in the Principality. This laboratory has garnered
important and interesting experience in the realm of the
measurement of levels of radioactivity in the seas and
oceans. With the assistance of the United Nations
Environment Programme, it has developed various methods
of monitoring the marine environment on a worldwide
scale.
The proclamation of 1998 as the International Year of
the Ocean, as proposed by the Economic and Social
Council, would, I am convinced, provide an opportunity to
bolster this international cooperation and to once again take
stock of the marine environment, after the assessment
drawn up in Rio de Janeiro in 1992 at the Earth Summit.
In this spirit, we have paid particular attention to
certain conclusions of the Fourth United Nations
Conference on Straddling Fish Stocks and Highly Migratory
Fish Stocks whose migrations take place both within and
outside exclusive economic zones, which took place here in
August. The alarm that was sounded as a result in
particular of the report drawn up by the Food and
Agriculture Organization of the United Nations with respect
to the overexploitation of the seas and oceans cannot leave
us indifferent. The careful husbandry and use of such
precious marine resources and the stepped up struggle to
combat marine pollution should continue to be the subject
of the most energetic and attentive concern on the part of
this Organization.
The agreement recently adopted in the context of the
United Nations Convention on the Law of the Sea - and we
very much welcome the felicitous conclusion of that
agreement - demonstrates that with goodwill, the
international community can find the right formulae to
accommodate the interests of all by preserving the general
interest, that is, thinking globally but also acting locally.
Only world cooperation can make it possible to
solve the grave problems associated with safeguarding our
environment and as a result respond to the tremendous
challenges that we face now and will increasingly face in
the future. With future generations in mind, I feel
impelled to speak of the future of our Organization,
which next year will celebrate a landmark event: its
fiftieth anniversary.
Important world conferences - the one on population
and development which has just concluded in Cairo, the
one on social development scheduled for Copenhagen in
March next year, or the Fourth World Conference on
Women, which will take place in September 1995 in
Beijing - have been and will be opportunities to intensify
our thinking and build up our means of intervention in
key areas for the future.
The work in progress to improve the functioning of
the Organization and its structures is encouraging. The
Government of the Principality is following these
developments with interest.
I should be remiss if I concluded my statement
without thanking the members of the Security Council
and the States that have contributed to peace-keeping
operations and without stating that the Principality fully
appreciates the sacrifices made. Men and women serving
the Organization have lost their lives. We salute them
and pay tribute to their memory. We must be watchful -
and this is a major responsibility - in order to ensure
better protection for these soldiers of peace while
remembering their wives, their children and their families.
Our action is and should always be designed first
and foremost to serve mankind, to alleviate its sufferings
and remedy the evils of its plight. Is it not time at last to
say, as André Breton wrote, "for man to go over to the
side of man, lock, stock and barrel".
I wish, as I conclude my statement, to express my
fervent and sincere wishes for the success of the work of
this forty-ninth session of the General Assembly.
I venture to hope that thanks to general goodwill and
mutual understanding we may be able to find practical
and effective solutions, in keeping with the spirit and
letter of the Charter of the United Nations, to the key
issues before us for our consideration.
